Adams, J.
1 guardian: appointment: practice. I. Although the evidence in this case shows that Potter was not an inhabitant, of Black Hawk county Iowa at the time Gates was appointed his guardian by the Circuit Court of said county, and also silows that he had no foreign guardian, yet we do not know, nor would it be proper for us to inquire, what was the-evidence before the Circuit Court upon which the letters Of guardianship were issued. Again, the plaintiff avers in his petition that he “was duly appointed guardian ”, etc. The answer simply denies the allegation. The validity of the appointment could not be tested under such an issue. Code, sections 2716 and 2717; Revision, sections 2923 and 2925. ■ ...
2 _.deed. revocation, ■ II. Section 2551 of the Revision provides: “Guardian's of' the property of minors must prosecute and defend for their wards. They must also in other respects manage their interests under the direction of .the court.” The record shows no order of the Circuit Court authorizing the guardian to revoke the deed.
' It is contended, therefore, by the appellant, that the guardian has no power to revoke it, and that, it being unrevokedj the relief which he asks in a court of equity must be denied.
• Potter, however, received no consideration.' Had he done so, and had that consideration been retained, it might have been proper for the- guardian to procure an order of court authorizing him to restore it, as a condition precedent to the revocation of the deed. The duties of guardians of lunatics in respect to the management of their property were substantially the same as those of the guardians- of minors-. Revision-, section 1451.
■ But as there was no consideration to restore, there was iii this-matter no property -to' manage within'the meaning of •that word as used in the statute. • No order of the Circuit Court, therefore, was necessary to enable the guardian to revoke the deed, nor was any act of revocation necessary, •other than liis application to a court of equity- to set it- aside; -It being -clearly -for' the interest of Potter that the deed should.be set-aside,-the court will not hesitate to do-it, pro*155vided it can • do it consistently with the rights of other persons.
3.-: —: iiinocBivti purchaser. . III. . The fact that the property passed into the hands of an innocent purchaser does not constitute an obstacle to' granting the relief which the plaintiff asks. o a Jenkins v. Jenkins, 12 Iowa, 195. The only question which arises is as to the time of disaffirmance. Potter became of age in 1863. No act of disaffirmance was performed .until this suit was brought in 1871. A period of eight years elapsed. Was that an unreasonable time? Potter being insane, without lucid intervals, had power neither to acquiesce in the deed nor to disaffirm it. We. think, therefore, that the decree setting aside the deed should' be'
Affirmed.